NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MADDI JEFFREY AARON MOORE,                      No. 21-15915

                Plaintiff-Appellant,            D.C. No. 3:18-cv-08221-DLR

 v.
                                                MEMORANDUM*
HICKEY, Classification Officer at
M.C.A.D.F.; RUYG, Classification Officer at
M.C.A.D.F.; DOUG SCHUSTER, Sheriff at
Mohave County; DON BISCHOFF, Director
at M.C.A.D.F.; PAM COWIN, Legal
Assistant at M.C.A.D.F.; COX, named as Lt.
Cox; Administrator at M.C.A.D.F.; HULL,
Grievance Officer at M.C.A.D.F.; ANHALT,
Mail Officer at M.C.A.D.F.; RAHM,
Hygiene Officer at M.C.A.D.F.; RAMSEY,
Hygiene Officer at M.C.A.D.F.;
CANDELARIA, named as Sgt. Candelaria;
Supervisor at M.C.A.D.F.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Douglas L. Rayes, District Judge, Presiding

                             Submitted June 15, 2022**

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before:       SILVERMAN, WATFORD, and FORREST, Circuit Judges.

       Arizona state prisoner Maddi Jeffrey Aaron Moore appeals pro se from the

district court’s judgment dismissing for failure to exhaust administrative remedies

her 42 U.S.C. § 1983 action alleging Eighth Amendment violations that occurred

while Moore was a pretrial detainee. We have jurisdiction under 28 U.S.C. § 1291.

We review for clear error the district court’s factual findings relevant to its

exhaustion determination, and we review de novo the district court’s legal rulings

on exhaustion. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We

affirm.

       The district court did not commit clear error by finding, following an

evidentiary hearing, that Moore’s administrative remedies were not effectively

unavailable, and that Moore failed to exhaust administrative remedies on her

Eighth Amendment failure-to-protect claim. See Ross v. Blake, 578 U.S. 632, 638,

642-44 (2016) (explaining that an inmate must exhaust “such administrative

remedies as are available” before bringing suit, and describing limited

circumstances under which administrative remedies are effectively unavailable);

Husain v. Olympic Airways, 316 F.3d 829, 835 (9th Cir. 2002) (“[I]f the district

court’s findings are plausible in light of the record viewed in its entirety, the

appellate court cannot reverse even if it is convinced it would have found

differently.”).


                                           2                                        21-15915
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                       21-15915